Citation Nr: 9917793	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bursitis of the 
left knee with exostosis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1980.  His decorations include the Purple Heart Medal and the 
Combat Infantryman badge.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims for increased ratings for post traumatic 
stress disorder, and bilateral knee disabilities, and also 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


FINDINGS OF FACT

1.  PTSD is manifested by chronic and severe symptoms which 
are productive of unemployability.  

2.  The veteran is in receipt of a 100 percent schedular 
rating.  


CONCLUSIONS OF LAW

1.  PTSD is 100 percent disabling in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 and Part 
4, Code 9411 (1996). 
  
2.  A total rating based on individual unemployability is 
precluded when a 100 percent schedular evaluation is in 
effect. 38 C.F.R. § 4.16(a)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that a mental status evaluation 
conducted in December 1979 revealed findings within normal 
limits with no significant mental illness found.  On VA 
examination conducted in March 1980 the veteran reported that 
he had been discharged from service because of alcohol abuse.  
He reportedly had been involved in alcohol rehabilitation 
programs on two occasions during service.  The veteran had 
been drinking steadily from the time of his separation until 
6 days prior to examination, and was not interested in the VA 
alcohol rehabilitation program.  He indicated he was nervous 
and had difficulty sleeping.  There was no evidence of 
organic brain syndrome, psychosis, or psychoneurosis.  The 
diagnosis was alcohol addiction.  

The veteran was hospitalized in June 1980 for alcohol 
detoxification, and on multiple subsequent occasions through 
August 1982.  He was admitted to a VA hospital in April 1984 
because of agitation, having stated that he wanted to bring 
an automatic weapon and start shooting.  He also complained 
of Vietnam related nightmares.  The impression on admission 
was questionable post traumatic stress disorder.  He was 
treated with medication and relaxation therapy and advised to 
avoid alcohol.  The diagnosis was Axis I: generalized anxiety 
disorder.  Axis II: paranoid personality disorder.  Six days 
after his release the veteran was readmitted to the hospital 
for inpatient treatment of alcohol dependence, which was 
added to the prior diagnoses on discharge.  

VA medical records dated from June 1984 to July 1987 reflect 
intermittent periods of treatment involving individual and 
group therapy, and psychotropic medication with the veteran's 
diagnoses essentially unchanged.  During that period the 
veteran also had repeated psychiatric hospitalizations, for 
detoxification and rehabilitation related to substance abuse.  
In June 1987 his diagnoses included elements of PTSD.  The 
veteran continued to be seen for treatment of alcohol abuse 
to include multiple admissions to hospitals, both VA and 
private, for detoxifications through April 1991.  

Of record is a statement signed by the veteran's former 
employer indicating that his employment was terminated 
effective May 1991, due to intoxication on the job and 
threats of violence.  During May 1991 to June 1991 the 
veteran completed a four week VA inpatient PTSD program.  On 
discharge his diagnoses were PTSD and alcohol abuse in 
remission.  It was considered that the veteran would require 
extensive psychological and medical treatment for an extended 
period.  

VA medical records reflects still more frequent 
hospitalizations for alcohol detoxification beginning shortly 
after his completion of the PTSD program in June 1991, 
through November 1991.  On VA examination conducted in 
November 1991 the veteran reported that he had two years of 
college and a degree in automotive technology, but was unable 
to work in that field due to his physical limitations.  He 
limited himself to part-time employment in a convenience 
store.  He described recollections and nightmares of 
stressful experiences in Vietnam, where he was wounded twice.  
His memories included the death of an officer who was 
standing next to the veteran, and the wounding of another 
friend.  He complained of combat related nightmares and 
flashbacks triggered by stimuli such as a helicopter.  The 
veteran acknowledged that his frequent abuse of alcohol was 
related to his fears and PTSD, drinking to drown his 
memories.  At the time of examination he was attending 
Alcoholics Anonymous.  The diagnosis was PTSD, chronic, 
severe.  

On a VA social and industrial survey conducted in November 
1991 the veteran reported he had been unable to keep a job 
since service because he would blow up or have problems with 
people or alcohol.  He had been unemployed since May 1991.  
The examiner concluded that the veteran was moderately 
impaired both socially and industrially.  

From February 1992 to September 1994 veteran was again 
hospitalized on multiple occasions for substance abuse and 
psychiatric symptoms.  Outpatient treatment and medication 
were recommended on each discharge, with intermittent 
participation by the veteran.  He continued to report 
symptoms of PTSD and carried the diagnosis.  

When he was examined by a private medical doctor for the 
Social Security Administration (SSA) in September 1994 the 
veteran acknowledged that he had begun heavy alcohol abuse in 
service to self medicate and control PTSD symptoms which 
included vivid violent nightmares and frequent flashbacks.  
At the time of the examination his symptoms were fairly well 
controlled with medication, and he denied alcohol abuse for a 
period of one year.  The veteran expressed fear and distrust 
of others, only feeling safe at his home in the country.  He 
also complained of concentration difficulties and loss of 
energy, which he attributed to his medication.  There was 
evidence of mild constriction of outside interests and marked 
constriction of outside activities.  His level of self 
sufficiency was considered adequate.  There was evidence of 
significant anxiety and marked hypervigilance.  He also 
exhibited significant difficulty with recent memory.  His 
judgment was grossly intact.  The diagnosis was Axis I: PTSD; 
substance abuse by history.  He was rated 55 on the Global 
Assessment of Functioning (GAF) scale, an indication of 
moderate impairment of social and occupational functioning.  
The prognosis was guarded in view of the severity and 
chronicity of the veteran's symptomatology.  

On VA examination conducted in October 1994 the veteran 
reported flashbacks of increased intensity.  Additionally he 
was reportedly acting out combat experiences during 
nightmares, while still asleep.  He experienced nightmares at 
least twice a week.  The veteran also noted excessive 
appetite with resulting weight gain, and excessive jumpiness, 
as well as irritability, depression, hopelessness and some 
suicidal ideation, and frequent homicidal thoughts.  He 
acknowledged hearing the voices of deceased family members on 
a regular basis and occasionally seeing animals, such as rats 
and rabbits crossing his field of vision.  On mental status 
examination the veteran was anxious, depressed, paranoid, and 
irritable, looking tense, restless and tearful at times.  He 
did not appear delusional or psychotic.  Concentration was 
moderately impaired, and immediate memory was also mildly 
impaired.  The diagnosis was PTSD.  

VA outpatient treatment records dated in December 1994 to 
February 1995 reflect ongoing counseling and medication for 
PTSD symptoms.  

The report of a private psychiatric examination conducted for 
SSA in March 1995 noted a steady decline in the veteran's 
clinical condition over the preceding 6 month period.  The 
veteran reported continued distrust of others and further 
restriction of his activities outside the home, no longer 
feeling able to accompany his wife to the grocery store.  He 
noted increased frequency of intense flashbacks which 
occurred at least once a week.  He was unable to tolerate 
minimal stress without decompensating.  When the pipes in his 
house froze, the veteran went into an uncontrollable rage and 
began drinking.  He complained of difficulty with 
concentration and noted that the amount of medication needed 
to control his symptoms of PTSD left him lethargic and 
drowsy.  Without the full dose of medicine he would become 
violent and begin drinking.  On mental status examination the 
veteran's affect was flat and his mood depressed.  He 
appeared anxious and depressed.  He exhibited memory 
problems.  The diagnosis was Axis I: PTSD; substance abuse by 
history, currently in remission.  Axis IV: psychosocial and 
environmental problems mild in regard to external stressors; 
moderately severe in regard to internal stressors centering 
on unresolved conflicts in memories of his war experience.  
Axis V: He was rated 45 on the GAF scale, an indication of 
serious impairment of social and occupational functioning.  
In view of the chronicity and severity of the veteran's 
symptomatology, and declining clinical course in spite of 
adequate psychiatric treatment and drug therapy, his 
prognosis for improvement over the next 12 months was 
extremely guarded.  A tendency to decompensate under minimal 
stress was present.   

On VA examination conducted in July 1996 the veteran stated 
he felt deeply depressed.  He was drinking more frequently 
and going off into the mountains, with weapons, to be alone.  
He indicated he had last worked in June of 1994.  The veteran 
expressed a general distrust and fear of other people, and 
felt the need for guns to protect himself.  He complained of 
nightly nightmares related to Vietnam as well as flashbacks 
on a weekly basis.  In addition he reported that he heard the 
voice of God on a daily basis telling him to cease his 
wrongdoing and straighten himself out.  The veteran commented 
that he wished to be back in Vietnam, where the rules had 
been more simple, and he had felt he could handle things 
better.  Now that he was older he felt helpless, and alone.  
He was upset by violence on television, newspaper reports of 
bombings, and the war in Bosnia, which reminded him of his 
combat experiences.  The veteran also was concerned about 
American troops in areas where he felt they should not be, 
inasmuch as they had been attacked.  He reported exaggerated 
startle response to loud noises, and also noted crying 
spells, and suicidal thoughts, as well as reduced energy, and 
diminished interest in activities.  He was irritable and 
reported a history of violent behavior, but had no homicidal 
thoughts at the time of the examination.  The veteran was 
socially withdrawn, avoidant, paranoid and hypervigilant.  On 
objective examination he was anxious, and depressed.  The 
veteran appeared tense and restless, and displayed a sad 
expression, with no smiling or laughing during the interview.  
He also exhibited memory difficulties.  Eye contact was fair 
and his speech was not spontaneous.  The veteran's affect was 
appropriate, but quite restricted.  His thinking was 
organized, logical, and goal directed.  Thought content was 
paranoid, but not grossly delusional.  His insight was fair.  
Remote memory was intact, but immediate memory was mildly 
impaired and recent memory was moderately impaired.  His 
concentration was adequate and abstract thinking and judgment 
were intact.  The diagnosis was PTSD.

The veteran was hospitalized in August 1996 for alcohol 
detoxification.  Following his discharge in September 1996, 
the veteran, and also his wife, participated in mental health 
counseling focusing on alcohol related difficulties from 
September until November 1996, when he was again hospitalized 
for ethanol detoxification.  On discharge the veteran resumed 
counseling with a focus on PTSD, and he was seen on multiple 
occasions during December 1996 and January 1997 requesting 
adjustment of his psychotropic medication.  He was 
hospitalized from January 1997 to February 1997 due to a 
medication overdose.  Four days after being discharged the 
veteran came to the emergency room, stating he was drunk and 
needed a pill.  However he left, against medical advice, 
without receiving treatment.  He was seen for counseling in 
the mental health clinic on one occasion in February 1997 and 
once in May 1997.  VA outpatient treatment records dated in 
October 1997 to April 1998 reflect individual and group 
therapy focusing on sobriety and PTSD.  It was considered 
that the veteran would require long term group therapy due to 
his severe, chronic PTSD.  

An April 1998 report of the psychology service of a VAMC 
stated that the veteran had been treated in a VA inpatient 
PTSD program with follow-up outpatient group treatment.  
During this treatment the veteran reported multiple traumas 
involving near death experiences and the deaths of many 
friends.  The veteran had been extensively observed and 
evaluated during the treatment programs and diagnosed 
conclusively with severe and chronic PTSD.  He was assessed 
as totally disabled, and unemployable, due to PTSD.  No 
change or improvement was expected in his condition.  


Entitlement to Increased Evaluations for PTSD 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VAOPGCPREC. 11-97.  With regard to the newly 
revised rating criteria, the Board notes the recent holding 
of the United States Court of  Appeals for Veterans Claims 
(Court) in Rhodan v. West, 12 Vet. App. 55 (1998) that for 
any date prior to the effective date of the amended 
regulations, the Board may not apply the revised schedular 
criteria to a claim.  

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a 30 percent evaluation is warranted where there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
there are psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment, a 70 percent evaluation is 
appropriate.  A 100 percent evaluation requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
demonstrable inability to obtain or maintain employment.  
38 C.F.R. Part 4, Code 9411.  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
concluded that should the Board determine that any one of the 
three independent criteria listed in Diagnostic Code 9411 has 
been met, then a 100 percent rating should be assigned. 

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.
(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130 (Effective November 7, 1996).

In this case, the veteran has a long standing diagnosis of 
PTSD.  Multiple medical examiners, both VA and private, have 
found that his disorder is chronic and severe.  Moreover, a 
therapist from the VA psychology service has concluded after 
extensive evaluation and treatment, that the veteran is 
unemployable due to his severe PTSD.  Inasmuch as there is no 
medical opinion or other evidence to the contrary, assignment 
of a 100 percent rating for PTSD is warranted by the evidence 
of record, under the schedular criteria in effect prior to 
November 1996 and the holding in Johnson.


Entitlement to a Total Rating Based on Individual 
Unemployability

The law provides that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  The veteran 
is, therefore, not eligible for a total rating based upon 
individual unemployability because he is entitled to a 100 
percent schedular rating for his service-connected PTSD. 38 
C.F.R. § 4.16(a) (1997); Vettese v. Brown, 7 Vet.App. 31, 34-
35 (1994).  In a case such as this one, where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

A 100 percent rating is granted for post traumatic stress 
disorder, subject to the law and regulations governing the 
award of monetary benefits.

The claim for total rating based upon individual 
unemployability due to service-connected disability is 
denied.  


REMAND

In evaluating increased rating claims for orthopedic 
disabilities, the United States Court of Veterans Appeals 
(Court) has expounded on the necessary evidence required for 
a full evaluation of the disability.  The U. S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
DeLuca, the Court held that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination, and that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The report of the July 1996 VA orthopedic 
examination, is not in accordance with the Court's guidance.  
The July 1996 VA examiner recorded that the veteran 
complained of pain on walking, or crossing his legs, and was 
unable to walk on his toes or heels, or the sides of his 
feet, or to squat.  However, the examination report does not 
comply with the directives in DeLuca which specifically 
require that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  An additional examination is required.  

In addition, in denying the veteran's claims for increased 
rating, the RO did not cite or discuss all applicable 
regulations, to include the diagnostic codes pertaining to 
evaluation of the knee.  Although further delay is 
regrettable, additional development is required.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of any health care providers, 
VA or private, who have evaluated or 
treated him for his bilateral knee 
disabilities since July 1996.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained pertinent medical records for 
association with the claims folder.

2.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
severity of his bilateral knee 
disabilities.  The examiner should 
thoroughly review the claims folder prior 
to evaluating the veteran.  All indicated 
tests and studies should be performed, to 
include full range of motion studies, and 
all clinical findings, and diagnoses 
related to the service-connected 
disabilities should be clearly set forth 
in the examination report.  In addition, 
the examiner should be asked to provide 
the following opinions, based upon the 
medical evidence of record:

a.  Whether each knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination.  

b.  Whether pain could significantly 
limit functional ability during 
flare-ups or on repeated use of each 
knee over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  
The examiner should record any 
objective evidence of pain. 

All opinions expressed should be 
supported by reference to the medical 
evidence.  In the event that any opinion 
requested is not medically feasible the 
examiner should so state and explain the 
basis of that determination.  

3.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

4.  Following the completion all above 
requested actions, the RO should review 
the veteran's claims for increased 
ratings for his bilateral knee 
disabilities, on the basis of all 
evidence of record, and all applicable 
law and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, 
including citation to all applicable law, 
regulations and diagnostic codes, and a 
discussion of their application to the 
evidence in this case.  An appropriate 
period should be provided for response 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

